Citation Nr: 1445886	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar strain.  

2.  Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder.  

3.  Entitlement to a higher initial rating for service-connected exercise-induced asthma with sleep disorder, evaluated as 10 percent disabling from July 1, 2008 through July 5, 2010, and as 60 percent disabling from July 6, 2010.  

4.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative cervical spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected Reiter's syndrome of the right knee.  

6.  Entitlement to an initial rating in excess of 10 percent for service-connected Reiter's syndrome of the left knee.  

7.  Entitlement to an initial rating in excess of 10 percent for service-connected Reiter's syndrome of the right wrist.  

8.  Entitlement to an initial rating in excess of 10 percent for service-connected Reiter's syndrome of the left elbow.  

9.  Entitlement to an initial rating in excess of 10 percent for service-connected Reiter's syndrome of the right ankle.  

10.  Entitlement to a compensable initial rating for service-connected Reiter's syndrome of the left ankle.  

11.  Entitlement to a compensable initial rating for service-connected Reiter's syndrome of the right shoulder.  

12.  Entitlement to a compensable initial rating for service-connected Reiter's syndrome of the left shoulder.  

13.  Entitlement to a compensable initial rating for service-connected Reiter's syndrome of the right elbow.  

14.  Entitlement to a compensable initial rating for service-connected Reiter's syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The January 2009 rating decision granted service connection for major depressive disorder and exercise-induced asthma, and assigned a 10 percent initial rating for each, effective from July 1, 2008.  The January 2009 rating decision also granted service connection for sleep disorder, and assigned a noncompensable initial rating, effective from July 1, 2008.  The March 2009 rating decision granted service connection for degenerative cervical spine disability and lumbar strain, and assigned a  20 percent initial rating for each, effective from July 1, 2008.  The March 2009 rating decision also granted service connection for Reiter's syndrome/oligoarthritis in multiple joints, and assigned a single 10 percent initial rating, effective from July 1, 2008.  

During the pendency of the appeal, and specifically in an April 2010 rating action, the RO Decision Review Officer (DRO) determined that the Veteran's Reiter's syndrome of the right and left knee, right wrist, left elbow and right ankle were entitled to separate compensable ratings and awarded a 10 percent initial rating for each of the above-referenced disorders, effective from July 1, 2008.  The DRO also determined that the Veteran's Reiter's syndrome of the left ankle, right and left shoulder, right elbow and left wrist should be awarded separate service connection and each assigned a noncompensable initial rating, effective from July 1, 2008.  In addition, the DRO assigned a higher initial rating of 50 percent for the service-connected major depressive disorder, effective from July 1, 2008.  Finally, in a September 2010 rating action, the RO combined the Veteran's service-connected exercise-induced asthma with his service-connected sleep disorder and recharacterized the issue on appeal, as indicated on the cover page of this decision.  In the September 2010 rating action, the RO assigned a 60 percent staged initial rating for the service-connected exercise-induced asthma with sleep disorder, effective from July 6, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In the April 2010 Appeal Response, the Veteran indicated that he wished to continue his appeal,  specifically his appeal of the initial evaluations assigned to his now service-connected disabilities.  Accordingly, the above-referenced issues remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The Veteran's appeal was last remanded by the Board in December 2012 so that the Veteran could be scheduled for a Board hearing.  In January 2013, the Veteran informed the RO that he was no longer interested in attending a hearing.  Accordingly, the Board finds that there has been substantial compliance with the directives of the December 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of higher initial ratings for exercise-induced asthma with sleep disorder, lumbar strain, degenerative cervical spine disability, and Reiter's syndrome in multiple joints, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's major depressive  disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in September 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant Diagnostic Codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with VA examinations with regard to the major depressive disorder issue on appeal.  The Veteran has not asserted that the examinations relevant to his major depressive disorder, the issue decided herein, to be inadequate.  The Board finds that the VA examinations provided in this case are adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's major depressive disorder and to issue a fully informed decision.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for his major depressive disorder.  By way of history, service connection for major depressive disorder was granted by a January 2009 rating decision, and a 10 percent initial evaluation was assigned, effective July 1, 2008.  By an April 2010 rating decision, the RO assigned a 50 percent evaluation for the disability, effective from July 1, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. 

The Veteran is currently assigned an initial disability rating of 50 percent for major depressive disorder under Diagnostic Code 9434.  A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In a private psychological report dated in December 2008, the Veteran was diagnosed as having major depression disorder and passive-aggressive indices.  Upon examination, the Veteran was fairly groomed, but exhibited low energy and low mood.  His cognitive functioning was average and his long-term and short-term memory skills were relatively intact.  He was also oriented as to person, time, and place.  He displayed appropriate receptive and expressive language skills as well as adequate sequential skills.  His structured reality testing was adequate, while his unstructured reality testing was variable.  His impulse control was also variable.  His psychological insight was inadequate, while his manifest depression was marked.  He reported transient suicidal ideation, although there was no evidence of psychotic features.  

The Veteran was provided with a VA mental disorders examination in January 2009, at which time he was diagnosed as having depressive disorder, not otherwise specified, and assigned a GAF score of 60.  Upon examination, the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable, and his speech was spontaneous, clear, and coherent.  He was cooperative toward the examiner, and exhibited normal affect and euthymic mood.  His attention was intact, and his orientation was intact as to person, time, and place.  His thought process and though content were unremarkable, and there was no evidence of delusions.  His intelligence was average, and he understood the outcome of his behavior, as well as that he had a problem.  There was no evidence of hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair, with no episodes of violence.  The Veteran was described as "irritable but 'Non-violent.'"  His remote, recent, and immediate memory was normal.  The examiner indicated that the Veteran had retired in June 2008 due to eligibility by age or duration of work.  The examiner opined that there was no evidence of total occupational and social impairment due to the Veteran's psychiatric symptomatology.  The examiner also opined that the Veteran's psychiatric symptomatology did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner further indicated that there was no evidence of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his psychiatric symptomatology.  Finally, the examiner opined that there were not psychiatric symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only in periods of significant stress.  The examiner clarified that the Veteran's psychiatric symptoms were controlled by continuous medication.  

A November 2009 private psychiatric report diagnosed the Veteran as having posttraumatic stress disorder (PTSD) due to exposure to stressful and anxiety laden situations while at war.  The Board notes that the Veteran's is not service-connected for PTSD, nor is the issue of entitlement to service connection for PTSD before the Board at this time.  The private psychologist indicated that his intellectual functioning was above average, and that his capacity for self-reflection was excellent.  His skills in planning, abstract reasoning, and keenness to essential details were satisfactory and sound.  However, his judgment was deemed to be slightly impaired by immediate stressors and other environmental pressures.  The Veteran was noted to have poor self-concept and esteem, and felt that there was nothing to look forward to in the future.  The private psychologist opined that the Veteran's social and occupational functioning were both deeply affected to such extent that he was unable to fill the expectations that society had towards him.  

In a January 2010 private psychiatric report, the private physician also diagnosed the Veteran with PTSD. The Veteran exhibited a depressed mood with appropriate affect.  He described erratic sleep patterns due to difficulty falling asleep and recurrent nightmares.  He also reported flashbacks of traumatic events and feelings of paranoia about death.  He indicated that he avoided crowds and preferred to stay at home, having only a limited number of close friends.  He reported difficulty with concentration and memory, as well as depression and suicidal ideation once per week.  The private physician indicated that the Veteran experienced feelings of isolation and detachment from others, avoidance of certain situations and events that triggered the recollection of traumatic events, and loss of energy and impulsiveness.  Specifically, with respect to the Veteran's service-connected major depressive disorder, the private physician indicated that the symptomatology was characterized by the presence of depressed mood most of the day, loss of energy, insomnia, feelings of hopelessness and worthlessness, and difficulty to focus and to concentrate.  The private physician assigned a GAF score of 46.  

The Veteran was provided with his most recent VA mental disorders examination in April 2010, at which time he was diagnosed as having depressive disorder, not otherwise specified, and again assigned a GAF score of 60.  Upon examination, the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable, and his speech was spontaneous, clear, and coherent.  He was cooperative toward the examiner, and exhibited appropriate affect and depressed, dysphoric, and labile mood.  His attention was intact, and his orientation was intact as to person, time, and place.  His thought process and though content were unremarkable, and there was no evidence of delusions.  His intelligence was average, and he understood the outcome of his behavior, as well as that he had a problem.  There was no evidence of hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good, with no episodes of violence.  The Veteran was described as "irritable but 'Non-violent.'"  His remote, recent, and immediate memory was normal.  The examiner indicated that the Veteran had retired in June 2008 due to eligibility by age or duration of work.  The examiner opined that there was no evidence of total occupational and social impairment due to the Veteran's psychiatric symptomatology.  The examiner also opined that the Veteran's psychiatric symptomatology did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner further indicated that there was no evidence of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his psychiatric symptomatology.  Finally, the examiner opined that there were not psychiatric symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only in periods of significant stress.  The examiner clarified that the Veteran's psychiatric symptoms were controlled by continuous medication.  

The Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 46 reflects serious symptoms or any serious impairment in social, occupational or school functioning.  The GAF scores of 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, the Veteran's GAF scores indicate that his psychiatric symptoms ranged from moderate to serious, reflecting serious impairment in social, occupational or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2012); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an initial rating of 70 percent, but not greater, for the Veteran's service-connected major depressive disorder. 

The Veteran reported symptoms including recurrent depression, social isolation, poor sleep, low energy, memory difficulty, poor concentration, difficulty focusing, ruminative thoughts, nightmares, flashbacks, and suicidal ideation.  He also reported feeling overwhelmed, avoidance of thoughts and feelings, detachment or emotional numbing, and suspiciousness.  

The medical evidence shows that the Veteran was normal and appropriate with a euthymic, depressed, dysphoric, and labile mood.  There is also evidence of suicidal ideation approximately once per week, although no evidence of homicidal ideation.  The Veteran's symptoms were described by his private physicians as severe with difficulty in social and occupational functioning; significant with severely limited social contact and limited engagement in meaningful activities; inability to establish and maintain relationships with an intermittent ability to perform the activities of daily living; and deficiencies in most areas.  

With consideration of the entire record, the Board finds that the evidence shows that manifestations of the Veteran's major depression are productive of functional impairment which more nearly approximates the criteria for the next higher disability rating of 70 percent since the initial grant of service connection.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  The evidence shows suicidal ideation approximately once per week; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  While all symptoms listed for a 70 percent evaluation are not shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent evaluation are occupational and social impairment, with deficiencies in most areas.  In this case, the evidence of record demonstrates that this was met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's major depression meets the criteria contemplated for an initial 70 percent evaluation under the provisions of Diagnostic Code 9434.

However, the evidence shows that the Veteran's major depressive disorder has not resulted in functional impairment which is comparable to the criteria for the next higher disability rating of 100 percent.  38 C.F.R. § 4.130, Diagnostic Code 9434.  In that regard, there is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; or memory loss for names of close relatives, own occupation, or own name.  While there was evidence of some flashbacks, the medical evidence does not show the presence of persistent auditory and/or visual hallucinations.  Further, although the Veteran reported suicidal ideation, there was no evidence of specific plan or intent; thus, the evidence does not indicate that he was in persistent danger of hurting himself or others.  Ultimately, the Board finds that the evidence of record does not show that the Veteran's symptoms of major depressive disorder cause total social and occupational impairment sufficient to warrant a 100 percent rating.  In other words, the Veteran's symptoms do not rise to the level of functioning suggested by the symptoms described in a 100 percent evaluation.  Accordingly, as the evidence does not show total occupational and social impairment, the Veteran's symptoms do not meet the criteria for a 100 percent evaluation for major depression.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has also considered the Veteran's symptoms which are not specifically listed in the Rating Schedule as examples, such as sleep disturbance, social isolation, low energy, poor concentration, difficulty focusing, feeling overwhelmed, nightmares, flashbacks, avoidance of thoughts and feelings, detachment or emotional numbing, intrusive thoughts, and suspiciousness.  While those symptoms certainly contribute to the impairment caused by the Veteran's major depressive disorder, they do not show total occupational and social impairment sufficient to warrant a 100 percent evaluation.  Mauerhan, 16 Vet. App. 436.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's major depressive disorder is not so unusual exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's major depressive disorder is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's major depressive disorder is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of major depressive disorder, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities(TDIU).  The Board notes that he filed a formal claim for TDIU in July 2010 which was denied by the RO in a September 2010 rating decision for being moot, as the Veteran was already schedularly evaluated as 100 percent disabled.  An issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  They are not in this case.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  In Bradley it is recognized that it was possible for a veteran to be awarded TDIU based on a single disability and schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes.  In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has in fact subsequently claimed TDIU based on a separate service-connected disability other than his service-connected disabilities whose ratings combine to 100 percent.  The Veteran did not file a notice of disagreement in response to the September 2010 denial, and has not submitted any new correspondence or evidence with respect to unemployability.  Thus, the Board does not have jurisdiction over the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent or higher for the Veteran's service-connected major depressive disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected major depressive disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's major depression has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

An initial evaluation of 70 percent, but no more, for major depressive disorder is granted, throughout the rating period on appeal, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran also seeks entitlement to higher initial ratings for exercise-induced asthma with sleep disorder, lumbar strain, degenerative cervical spine disability, and Reiter's syndrome in multiple joints.  After a review of the record, the Board concludes that the these matters must be remanded so that VA may fulfill its duty to assist the Veteran.  

With respect to the issues of entitlement to higher initial ratings for lumbar strain, degenerative cervical spine disability, and Reiter's syndrome in multiple joints, the Veteran's representative has indicated in his March 2014 Informal Hearing Presentation that these disabilities have worsened in severity since the Veteran was last provided VA examinations for them in April 2010, over 4 years ago.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

With respect to the Veteran's claim for entitlement to a higher initial rating for exercise-induced asthma with sleep disorder, the RO, in a January 2009 rating decision, initially granted service connection for exercise-induced asthma, assigning a 10 percent evaluation, and also granted service connection for sleep disorder separately, assigning a noncompensable evaluation.  Curiously, by the time of an April 2010 rating decision, exercise-induced asthma and sleep disorder were recharacterized and combined into a single service-connected disability, and assigned a single 10 percent initial rating.  Subsequently, in a September 2010 decision, a staged initial rating of 60 percent was assigned for "exercise-induced asthma with sleep disorder," effective from July 6, 2010.  

However, in his March 2014 Informal Hearing Presentation, the Veteran has suggested that his exercise-induced asthma and sleep disorders are two distinct disorders which should be service connected and rated separately.  He has indicated that his physician informed him that his sleep disorder is due to his service-connected back and joint pain rather than due to any form of sleep apnea.  The Board also noted that several medical records associated with the claims file also link the Veteran's sleep disorders to his psychiatric symptomatology.  As such, the Board finds that the Veteran must be provided with an appropriate VA examination to determine the likely nature and severity of his service-connected sleep disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar strain and degenerative cervical spine disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar and cervical spine disorders, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar and cervical spine disorders could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected spine disabilities must be identified, including any numbness of the upper or lower extremities.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

2.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected Reiter's syndrome of the bilateral knees, bilateral wrists, bilateral elbows, bilateral ankles, and bilateral shoulders.  The claims file must be available for review by the examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected Reiter's syndrome of each affected joint.  The examiner should report all signs and symptoms necessary for rating the disabilities.  In particular, the examiner should provide the range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A complete rationale for any opinion expressed should be provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected sleep disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify the nature of the Veteran's sleep disorder.  The examiner is asked to ascertain whether the sleep disorder is associated with or separate and distinct from the Veteran's various service-connected disabilities, to include exercise-induced asthma, lumbar and cervical spine disability, Reiter's syndrome of multiple joints, and/or major depressive disorder.    

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Once all the above actions have been completed, the issues on appeal should be readjudicated.  If any decision remains adverse to the Veteran, provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


